 

H#DdOS1ITSSB

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Pagelof29 PagelD 3
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

CLES

  

 

1 A \ UNITED STATES DISTRICT COURT
f Q\G\S poe NORTHERN DISTRICT OF TEXAS 2NS JULES PN 12:36
MN DALLAS DIVISION Oo
COPUTY CLERK ef
UNITED STATES OF AMERICA ex rel. ae f—

VALERIE BOYD-HOLSINGER,
CASSANDRA MATTHEWS, and

 

JULIE JENSON, Seg gn EA Ene

Plaintiffs, oe
B8-19CV-1686L

v. NO.

PELOTON COLLEGE, LLC, COMPLAINT

CARLOS G. STRENGTH,

ARTHUR RODRIGUEZ, FILED UNDER SEAL

LARRY VAN LOON, PURSUANT TO

LARRY A. JOBE, and 31 U.S.C. § 3730(b)(2)

LARRY A. JOBE & ASSOCIATES, INC.,
JURY TRIAL DEMANDED

Defendants.

 

 

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiffs and qui tam Relators Valerie Boyd-Holsinger, Cassandra Matthews, and Julie
Jenson, by and through their undersigned counsel Brown, LLC, and Dean Omar Branham Shirley,
LLP, allege of personal knowledge as to their own observations and actions, and on information

and belief as to all else, as follows:

I.
PRELIMINARY STATEMENT

1. This is a gui tam action on behalf of the United States of America under the federal
False Claims Act, 31 U.S.C. §§ 3729 et seq. (the “FCA”), arising from the making and use of false
or fraudulent statements and records, and the improper payment of commissions, by Defendants

_ Peloton College, LLC (“Peloton”), Carlos G. Strength, Arthur Rodriguez, Larry Van Loon, Larry
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page2of29 PagelD4
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

A. Jobe (the “Individual Defendants”), and Larry A. Jobe & Associates, Inc. (collectively with
Peloton, “Defendants”).

2. At all times relevant herein, Peloton, a for-profit college with locations in Dallas and
Arlington, Texas, has been the recipient of funding under Title IV of the Higher Education Act of
1965 (“Title IV Funding”) from the federal Department of Education.

3. At all times relevant herein, Peloton received Title IV Funding under a Program
Participation Agreement with the Department of Education, which required the school to enroll
only qualified students, and to accurately report, inter alia, students’ enrollment status and
academic progress, placement and retention rates, and utilization of federal funds. However:

a. During the statutory period, Peloton enrolled, and then sought and received federal
financial aid for, certain students who were not qualified under 20 U.S.C. § 1002

and 34 C.F.R. § 668.32(e). In doing so, Defendants created and/or used false records
and statements.

b. Moreover, in order to continue receiving Title IV Funding for these and other
students, Peloton created and used false records and statements to make it appear
that the students were enrolled and eligible to receive funding when in fact they were
not.

4. Peloton also paid certain administrative employees bonuses based on enrollment
numbers, violating 34 C.F.R. § 668.14(b)(22) and thereby also violating its Program Participation
Agreement.

5. The Individual Defendants took all of these actions, and/or directed employees to
take them, in their roles as managers and principals of Peloton. Defendant Larry A. Jobe &
Associates, Inc., received the Title IV Funding on behalf of Peloton.

6. In order to maintain its accreditation and thus its eligibility to receive Title IV
Funding, Peloton certified that it was in compliance with its Program Participation Agreement when

in fact it was not, because of the conduct described above.
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 3of29 PagelID5
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

7. Because of this non-compliance, the school was ineligible to receive Title IV
Funding at all times during the statutory period.

8. As a direct result of Defendants’ fraud, Peloton has received, during the statutory
period, millions of dollars from the United States to which it was not entitled, and has improperly
retained millions of dollars which it was obligated to refund to the United States.

9. Each Relator also brings an individual claim for retaliation she suffered, in
violation of 31 U.S.C. § 3730(h), as a result of her efforts to stop the fraud described herein.

10. This Complaint has been filed in camera and under seal pursuant to 31 U.S.C.
§ 3730(b)(2). It will not be served on Defendants unless and until the Court so orders.

Il. Accopy of the Complaint, along with written disclosure of substantially all material
evidence and information that Relators possess, has been served contemporaneously herewith on
the Attorney General of the United States and on the United States Attorney for the Northern
District of Texas, pursuant to 31 U.S.C. § 3730(b)(2) and Fed. R. Civ. P. 4(d).

Il.
NO PUBLIC DISCLOSURE;
DIRECT AND INDEPENDENT KNOWLEDGE
OF THE VIOLATIONS ALLEGED HEREIN

12. There has been no public disclosure, relevant under 31 U.S.C. § 3730(e), of the
“allegations or transactions” alleged in this Complaint.

13. Relators make the allegations in this Complaint based on their own personal
knowledge, experience, and observations.

14. Relators are the original source of the information on which any allegation herein

might be based, have direct and independent knowledge of such information, and have voluntarily

disclosed such information to the United States before filing this action.
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page4of29 PagelD 6
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

Il.
THE PARTIES

A. Plaintiff the United States of America

15. | The United States brings this action by and through Relators Boyd-Holsinger,
Matthews, and Jenson. At all times relevant to this Complaint, the United States, acting through
the Department of Education, has provided funding to Peloton and its students pursuant to Title
IV of the Higher Education Act.

B. Relators Valerie Boyd-Holsinger, Cassandra Matthews, and Julie Jenson

16. Relator Valerie Boyd-Holsinger is, and all times relevant herein has been, a
resident of Dallas County, Texas, which is within this judicial district. Ms. Boyd-Holsinger has
her Ph.D. (ABD) in Health Administration from Capella University and an MBA with a
concentration in Healthcare Management from the University of Phoenix. For approximately the
past ten years, she has been a professor and instructor, and has held managerial positions at
various postsecondary education institutions.

17. Ms. Boyd-Holsinger has personal knowledge of Defendants’ fraud, and she
attempted to put a stop to it by complaining about and reporting to Defendants the unlawful acts
described herein. In response, Defendants took no corrective action, but rather discriminated and
retaliated against Relator. Ms. Boyd-Holsinger was eventually constructively discharged by
Defendants for her complaints about, and refusal to participate in, the unlawful practices
described.

18. Relator Cassandra Matthews is, and at all times relevant herein has been, a resident
of Dallas County, Texas, which is within this judicial district. For approximately the past ten
years, Ms. Matthews has been a compliance officer and registrar for various postsecondary

education institutions.
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page5of29 PagelD 7
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

19. Ms. Matthews has personal knowledge of Defendants’ fraud, and she attempted to
put a stop to it while employed by Defendants by complaining about and reporting to Defendants
the unlawful acts described herein. In response, Defendants took no corrective action, but rather
discriminated and retaliated against Relator. Ms. Matthews was eventually constructively
discharged by Defendants for her complaints about, and refusal to participate in, the unlawful
practices described.

20. Relator Julie Jenson is, and at all times relevant herein has been, a resident of
Collin County, Texas, which is within this judicial district. For approximately the past ten years,
Ms. Jenson has been a financial aid officer for various postsecondary education institutions.

21. Ms. Jenson has personal knowledge of Defendants’ fraud, and she attempted to put
a stop to it while employed by Defendants by complaining about and reporting to Defendants the
unlawful acts described herein. In response, Defendants took no corrective action, but rather
discriminated and retaliated against Relator. Ms. Jenson was eventually constructively discharged
by Defendants for her complaints about, and refusal to participate in, the unlawful practices
described.

C. Defendants

22. Defendant Peloton College, LLC is a limited liability company formed and
operating under the laws of the State of Texas, with a mailing address of 8150 N. Central
Expressway, Suite M2240, Dallas, Texas, 75206-1993, which is within this judicial district. See
Exhibit A (entry from the Texas Secretary of State Business Entity online database).

23. Defendant Carlos “Carli” G. Strength is, and/or at all times relevant herein was,

the Chief Executive Officer and a Manager of Peloton. See Exhibit B (Peloton’s Public
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 6 of 29 PagelD 8
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

Information Report for 2018).! On information and belief, Strength is a resident of this judicial
district.

24. Defendant Arthur Rodriquez is, and/or at all times relevant herein was, the Chief
Administrative Officer for Peloton. On information and belief, he is a resident of this judicial
district.

25. Defendant Larry Van Loon is, and/or at all times relevant herein was, a Manager
of Peloton. Van Loon has been President of Peloton since approximately January 2018. On
information and belief, he is a resident of this judicial district.

26. Defendant Larry A. Jobe is, and/or at all times relevant herein was, a founder and
Board Member of Peloton, as well as the company’s registered agent. Jobe is also the Director
and President of Larry A. Jobe & Associates, Inc.; a CPA; and a Class I director of Mannatech,
Incorporated.’ On information and belief, he is a resident of this judicial district.

27. Defendant Larry A. Jobe & Associates, Inc. is, and/or at all times relevant herein
was, a Manager of Defendant Peloton. See Exhibit B. Larry A. Jobe & Associates, Inc. is a
corporation formed and operating under the laws of the State of Texas, with a mailing address of
8150 N. Central Expressway, Suite M2240, Dallas, Texas, 75206-1993 — the same mailing
address as Peloton. See Exhibit C (Larry A. Jobe & Associates, Inc.’s Franchise Search Results

and Public Information Report for 2018).

 

' On information and belief, prior to joining Peloton, Strength was an officer for ATI Enterprises; Inc., a company
that operated for-profit schools in Texas, Florida, New Mexico, and Oklahoma. In 2013, ATI paid a settlement of
$3.7 million for submitting false claims for federal student financial aid. See Dept. of Justice, “Texas-Based School
Chain to Pay Government $3.7 Million for Submitting False Claims for Federal Student Financial Aid” (Aug. 22,
2013), available at https://www justice. gov/opa/pr/texas-based-school-chain-pay-government-37-million-submitting-
false-claims-federal-student (last accessed May 19, 2019). On information and belief, Peloton Manager Arthur D.
Johnson (under the name Arthur E. Benjamin) was also part of ATI’s settlement agreement with the United States. /d.
* https://ir.mannatech.com/board-member/larry-jobe (last accessed May 25, 2019).

6
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 7of29 PagelID9
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

IV.
JURISDICTION AND VENUE

28. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §§ 1331 and 1345, and 31 U.S.C. § 3732(a), (b). This Court has personal jurisdiction over
Defendants pursuant to 31 U.S.C. § 3732(a)-(b), because Defendants are found, reside in, and/or
transact business in this judicial district.

29. Venue is proper pursuant to 28 U.S.C. § 1391 and 31 U.S.C § 3732(a), (b), as
Defendants transact business and have committed the acts complained of herein in this judicial
district.

V.
THE STATUTORY FRAMEWORK

A. The Higher Education Act of 1965

30. The Higher Education Act of 1965 (the “HEA”) was enacted by Congress to create
more opportunities for middle- and lower-income families to attend higher education institutions,
and to assist smaller colleges and universities to compete with larger, more established
institutions.’

31. Title IV of the HEA “authorize[s] a broad array of programs and provisions to
assist students and their families in gaining access to and financing a postsecondary education.
The programs authorized under this title are the primary sources of federal aid to support
postsecondary education.” 4

32. Title TV Funding programs include, but are not limited to: (a) federal grants, such

as the Pell Grants and the TRIO Programs (providing need-based assistance that need not be

 

> Nation TRIO Clearinghouse, “The Early History of the Higher Education Act of 1965,” Council for Opportunity in
Education (Feb. 2003), available at http://www.pellinstitute.org/downloads/trio_clearinghouse-The Early_
History_of_the HEA_of_1965.pdf) (last accessed May 19, 2019).

* Alexandra Hegji, “The Higher Education Act (HEA): A Primer,” Congressional Research Service, at 1 (Feb. 8,
2016), available at https://fas.org/sgp/crs/misc/R4335 | .pdf (last accessed May 18, 2019).

7
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 8of29 PagelD 10
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

repaid); (b) loans, such as the Family Education Loan Program, and Subsidized/Unsubsidized
Stafford Loans and PLUS loans; and (c) Campus-Based Programs (under which Title IV Funding
is given directly to the institution), such as Work-Study, Supplemental Educational Opportunity
Grants, and Campus-Based Federal Perkins Loans.

33. In order to participate in Title IV Funding, both institutions and students must
comply with the applicable portions of the HEA.

1. Student Eligibility

34. To be eligible for enrollment at Peloton and to receive Title IV financial aid,° a

student must, as pertinent here,

a. have a high school diploma or equivalent (e.g., a General Education Diploma or
GED)’; or

b. pass an “ability-to-benefit” or ATB test® and be concurrently enrolled in the
school’s regular academic program and in a “career pathways” program, which
requires the satisfactory completion of 225 clock hours of classwork applicable
toward a degree or certificate program offered by the institution.?

35. | The Government Accountability Office has identified ATB testing generally as
vulnerable to fraud. For example, as reported by the GAO in 2009:
[I]n 2008 we sent two GAO analysts who posed as prospective students to a local

branch of a publicly traded proprietary school to deliberately flunk an ATB test.
Each analyst was sent separately to the school and on both occasions, the

 

> Id. at 9-19.

® See Peloton College 2019-2020 Catalog, Vol. 4, Version 1 (published February 5, 2019) (“Catalog”), available at
https://tinyurl.com/Peloton-2019-2020-catalog, at 9-10 (last accessed July 6, 2019).

734 U.S.C. § 668.32(e)(1).

* 34 U.S.C. § 668.32(e)(2). The ATB test, which measures whether a student has the basic math and English skills
needed to benefit from higher education and succeed in school. “The ATB credential came into existence in 1976
with the passage of the Education Amendments of 1976 that (among other things) expanded eligibility for federal
financial assistance to persons without high school degrees if they had the “ability to benefit” from postsecondary
training. See Education Amendments of 1976, Pub. L. No. 94-482, 90 Stat. 2081 (1976). The requirements for
recognized ATB examinations are determined by Department of Education regulations.” U.S. ex rel. Munoz v.
Computer Sys. Inst., No. 11 C 7899, 2015 U.S. Dist. LEXIS 84445, *17-18 (N.D. Ill. June 30, 2015) (citing 34 C.F.R.
§§ 668.141 et seg. and 64 F.R. 24246-01). The test must be approved by the Department of Education and
independently administered.

° 34 U.S.C. § 668.32(e)(5); see also 2018-2019 Federal Student Aid Handbook (“FSA Handbook”), Vol. 1 (Student
Eligibility 2018-19), Ch. 1 (School Determined Requirements), available at https://tinyurl.com/FSA-Vol1-Chl, at 8,
11-14 (last accessed July 4, 2019). “Career pathways” programs are further defined in Section 484(d) of the HEA.

8
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page9of29 PagelD 11
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

independent test administrator gave them and all the test takers in the room —

about 20 in total — answers to some of the test questions. We later obtained copies

of the analysts’ test forms and found that they had been tampered with — their

actual answers had been crossed out and changed — to ensure the analysts passed

and would become eligible to receive Title IV funds. ... [P]Jersonnel at a

proprietary school in Louisiana [ ] changed the failing test scores of prospective

students to allow 80 individuals to pass and inappropriately qualify for federal
funding. Likewise, in two separate New York investigations in which multiple
undercover operatives were sent to flunk ATB tests at local proprietary schools,

test answers were changed by either the test administrator or school officials to

ensure all people posing as students passed and gained access to federal aid.

Government Accountability Office, “Proprietary Schools: Stronger Department of Education
Oversight Needed to Help Ensure Only Eligible Students Receive Federal Student Aid,” GAO-
09-600 (Aug. 2009),!° at 22-23.

36. As the GAO notes, “When ATB tests are not properly administered .
prospective students who are academically unqualified are more likely to be admitted to a school
and receive federal student aid. Such students are at greater risk of dropping out of school,
incurring substantial debt, and defaulting on their federal student loans.” Jd. at 23.

2. School Eligibility

37. For a proprietary, for-profit institution of higher education like Peloton, a basic
requirement for participation in Title IV Funding is that the school must, with certain narrow
exceptions not pertinent here, admit only students who (a) have a high school diploma or GED, or
(b) pass an ATB test approved by the Department of Education, and are concurrently enrolled in a

“career pathways” program, as described supra.'!

38. Peloton allows students to meet the last of these requirements by taking an online

class. !2

 

° Available at https://www.gao.gov/new.items/d09600.pdf (last accessed July 4, 2019).

"' Section 101 of the HEA (20 U.S.C. § 1001(a)(1)), made applicable to proprietary institutions by Section 102 (20
U.S.C. § 1002(b)(1)(B)); ia. § 1002(b)(2).

” Currently Peloton uses classes offered online by Khan Academy. See https://www.khanacademy.org/about.

9
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 10o0f29 PagelD 12
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

39. A school must also meet the requirements of the Department of Education’s
“program integrity triad”: (a) state authorization, (b) accreditation by an agency recognized by the
Department of Education, and (c) eligibility and certification by the Department of Education.

40. In order for an institution to be considered state-authorized under the triad, (a) the
state must authorize it by name to operate post-secondary educational programs, and (b) the state
must have a process to review and address complaints concerning educational institutions.'4

41. In order to meet the second prong of the triad, an institution must apply for and
ultimately be awarded accreditation by a Department of Education-recognized agency.!>

42. Finally, under the triad’s third prong, the Department of Education must evaluate
and certify the institution’s eligibility and accreditation, as well as its “financial responsibility”
and “administrative capability.”!®

43. An institution will be considered “financially responsible” if it is able “to provide
the services described in its official publications, to administer the Title IV programs in which it
participates, and to meet all of its financial obligations.”!7 To demonstrate “administrative
capability,” an institution must show that it has systems and staff in place to administer Title IV
Funding and to identify and resolve discrepancies.!8

44. In addition to the ability to administer Title IV Funding, an institution must have
standards to measure its students’ satisfactory academic progress (“SAP”) — generally, a

minimum grade point average and a maximum time within which to complete the program.!? See

 

® “Institutional Eligibility for Participation in Title 'V Student Financial Aid Programs,” Congressional Research
Service, at 10 (Feb. 14, 2019) (“Institutional Eligibility”), available at https://fas.org/sgp/crs/misc/R43 159.pdf (last
accessed May 18, 2019).

4 Td. at 10-11.

' Id. at 11-14.

'6 Td. at 15.

"7 Id; see also 34 C.F.R. § 668.15.

'8 Institutional Eligibility, at 16; see also 34 C.F.R. § 668.16.

19 34 CFR § 668.34.

10
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page11of29 PagelD13

FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

Exhibit D (Peloton’s Satisfactory Academic Progress Policy dated January 1, 2018). The school

must require that students receiving Title IV Funding maintain SAP, and must certify to the

Department of Education that they are doing so.

45.

Once an institution is certified by the Department of Education under the program

integrity triad, it enters into a “Program Participation Agreement” in order to receive Title IV

Funding. In that agreement, the institution certifies and agrees that, inter alia:

(1) It will comply with all statutory provisions of or applicable to Title IV of the
HEA, all applicable regulatory provisions prescribed under that statutory
authority, and all applicable special arrangements, agreements, and limitations
entered into under the authority of statutes applicable to Title IV of the HEA Lees

OK

(22) (i) It will not provide any commission, bonus, or other incentive payment
based in any part, directly or indirectly, upon success in securing enrollments or
the award of financial aid, to any person ... who is engaged in any student
recruitment or admission activity ....;

OK

(24) It will comply with the requirements of § 668.22 [concerning the treatment of
Title [V Funding when a student withdraws]; [and]

(25) It is liable for all—

(i) Improperly spent or unspent funds received under the Title IV, HEA
programs, including any funds administered by a third-party servicer; and

(ii) Returns of Title IV, HEA program funds that the institution or its
servicer may be required to make[.]

34 C.F.R. § 668.14(b).”°

46.

The government’s payments of Title IV funds based on the claims/applications

submitted by (or caused to be submitted by) Peloton and its students are conditioned on the

school’s certifications of compliance and its actual compliance with its Program Participation

Agreement, and with applicable laws and regulations.

 

*° The Program Participation Agreement expires in six years, unless a school “recertifies.” See 34 CFR § 600.20(b).

11
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page12o0f29 PagelD 14
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

B. The False Claims Act
47. As pertinent here, the FCA establishes liability for an individual or entity that:

a. “knowingly presents, or causes to be presented, a false or fraudulent claim for
payment or approval,” 31 U.S.C. § 3729(a)(1)(A);

b. “knowingly makes, uses, or causes to be made or used, a false record or statement
material to a false or fraudulent claim,” id. at § 3729(a)(1)(B), or

c. “knowingly makes, uses, or causes to be made or used, a false record or statement
material to an obligation to pay or transmit money ... to the Government, or
knowingly conceals or knowingly and improperly avoids or decreases” such an
obligation, id. at § 3729(a)(1)(G).

48. “Knowing,” within the meaning of the FCA, is defined to include reckless
disregard and deliberate indifference as to the truth or falsity of information. Jd. at
§ 3729(b)(1)(A).

49. The FCA provides for treble damages and the assessment of a civil penalty for
each violation or each false claim. Jd. at § 3729(a)(1)(G).2!

50. The FCA also provides for payment of a percentage of the United States’ recovery
to private individuals, known as “relators,” who bring suit on behalf of the government. See id. at
§ 3730(d).

51. The FCA also prohibits retaliation against an individual for reporting or attempting

to stop violations of the FCA. /d. at § 3730(h)(1). Those who are subjected to such retaliation are

entitled to reinstatement, two times backpay, interest, and special damages. Id. at § 373 0(h)(2).

 

*! 31 U.S.C. § 3729(a)(1)(G) provides for a civil penalty of not less than $5,000 and not more than $10,000, as
adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note; Public Law 104-410).
The Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, 28 U.S.C. 2461 note, substituted a
different statutory formula for calculating inflation adjustments. Following that formula, on January 29, 2018, the
Department of Justice promulgated a Final Rule increasing the penalty for FCA violations occurring after November
2, 2015. For such penalties assessed after January 29, 2018, the minimum penalty is $11,181 and the maximum is
$22,363. See 28 C.F.R. § 85.5; 83 Fed .Reg. 3945 (January 29, 2018). As of July 1, 2019, the Department of Justice
had not published an adjustment for 2019.

12
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page13o0f29 PagelD 15
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

VIL
STATEMENT OF FACTS

A. Background

52. Peloton was established in 2005 as Lawyers Assistant School of Dallas.

53. Peloton is currently accredited by the Commission of the Council on Occupational
Education (“COE”) to award diplomas and Associate of Applied Science degrees.”? The school is
also approved and regulated by the Career Schools and Colleges Program of the Texas Workforce
Commission (“TWC”).?3

54. At all times relevant herein, Peloton has participated in various Title IV grant and
loan programs, and has offered Title IV Funding to students in its academic programs. When a
student is awarded financial aid through a particular Title IV program, the funds are transferred by
the Department of Education to Defendant Larry A. Jobe & Associates, Inc., on behalf of Peloton,
to be appropriately applied.

35. Relator Boyd-Holsinger joined Peloton in December, 2013 as an Instructor, and
eventually worked her way up to become Chief Administrative Officer of the school’s Dallas
Campus, and President of the Arlington Campus.

56. Relator Matthews joined Peloton in September, 2017 as the Corporate Registrar.
Relator Jenson joined in December, 2017 as the Director of Financial Aid.

57. Defendants hired all three Relators with the intent and expectation that they would

participate in, or at least acquiesce in, Defendants’ fraudulent schemes.

 

2 List of Accredited Institutions, Commission of the Council on Occupational Education, available at
https://council.org/membership/ (search “Peloton College”).
23 Td

13
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page14o0f29 PagelD 16
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

B. Defendants’ Fraud

58. Throughout the statutory period Defendants engaged in various schemes to defraud
both the Department of Education and individual students. The most aggressive of these involved
the fraudulent alteration of attendance records, withdrawal dates, and placement and retention
records. Defendants also enrolled students based on ATB tests that were fraudulently
administered, and paid bonuses to admissions staff for enrollments. All of these actions violated
Peloton’s Program Participation Agreement with the Department of Education, and thereby made
Peloton ineligible to receive Title IV Funding.

1. Defendants Fraudulently Retained Payments
That Should Have Been Refunded to the Department of Education.

59. Under its Program Participation Agreement, Peloton was obligated to ensure that
every student who received Title IV Funding was meeting SAP standards — including, inter alia,
requirements for minimum grade point averages, attendance, and maximum program length — and
to refund to the Department of Education the “unearned’”‘ Title IV Funding of any student who
did not meet those standards or withdrew from the school (either affirmatively or constructively
through abandonment).

60. The Individual Defendants purposefully altered or directed subordinates to alter
student attendance records, withdrawal dates, and placement and retention information to make it
appear that the school was in compliance with its Program Participation Agreement, and thus
eligible to receive Title [V Funding.

61. | When a Peloton student withdrew from a class or from his/her entire program, or

requested a leave of absence, a Student Status Change Form was generated and sent to the

 

4 Pursuant to 34 C.F.R. § 668.22(e), to determine the amount of funds unearned, institutions must determine the
amount of funds the student earned prior to withdrawal based upon the amount of time and/or credits the student
completed prior to withdrawal and subtract that from the total amount disbursed on behalf of the student.

14
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page15o0f29 PagelD 17
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

school’s Registrar. From approximately September 2017 until approximately September 2018,
Relator Matthews was Peloton’s Registrar.

62. As Registrar, Matthews reviewed attendance records and pending Student Status
Change Forms on a weekly basis with the President of the Dallas Campus, Gary Dagampat.
Matthews would inform Dagampat as to which students needed to be considered “withdrawn”
pursuant to the school’s SAP policy, which would require Peloton to refund their unearned Title
IV Funding to the Department of Education. However, Dagampat, acting at the direction of
Defendants Strength and Rodriguez, would not allow Matthews to process withdrawals for such
students. In addition, Dagampat instructed that students who had requested leaves of absence be
directed to arbitrarily re-request them so that the school could avoid recording withdrawal dates
for them.

63. These two policies and practices had the effect of making it appear that students
were attending classes and meeting SAP standards — and so were still eligible for Title IV
Funding — even though they had actually withdrawn or taken leaves of absence.

64. | Defendant Van Loon was hired as Peloton’s President in or around January 2018,
and Van Loon continued Dagampat’s policy of delaying and otherwise thwarting the processing
of Student Status Change Forms. Van Loon also implemented a new policy, whereby the
Financial Aid Department was directed to alter the records of students who had not formally
requested status changes but whose attendance had fallen off. The Corporate Director of Financial
Aid, Lorraine Stewart, personally directed Relator Matthews to alter the records of numerous such
students, to make it appear that they were attending classes and meeting SAP standards.

65. As a result of these policies — which violated federal laws and regulations,

applicable accreditation standards, and the school’s Program Participation Agreement —

15
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page16o0f29 PagelD 18
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

Defendants fraudulently received and retained Title IV funds they knew they were obligated to
refund to the Department of Education. Defendants thereby violated § 3729(a)(1)(G) of the FCA.

2. Defendants Admitted and Retained Unqualified Students
Solely in Order to Receive Their Associated Title IV Funding.

66. Federal laws and regulations prohibit institutions like Peloton from admitting and
retaining unqualified students who cannot complete the educational programs or who cannot
benefit from the education provided. The law requires that only qualified students, capable of
benefiting from a course of instruction, be admitted to and attend proprietary schools.”° These
requirements ensure that schools are not merely admitting “bodies” for the purpose of receiving
Title IV Funding from the public coffers.

67. On information and belief, Peloton knowingly violated these laws and regulations
by:

a. paying certain students to take admission and ATB tests on behalf of other,

unqualified students to ensure the unqualified students — and thus, Peloton — would
be able to obtain Title IV Funding;

b. having unqualified staff administer the tests to ensure the fraud could be
accomplished; and

c. failing to require that “ATB students” attend and complete the required 225 hours
of “career pathways” classwork; see supra §§ 34, 37-38.

68. On further information and belief, Peloton recruits homeless individuals to enroll
by dangling the prospect of stipend checks, even though neither these individuals nor the school
intends that they should continue as students. Once the individuals receive the stipend checks —
and Peloton receives the Title IV Funding — the school encourages them to drop out.

69. By purposefully admitting and retaining students who were not capable of (or had

no intention of) completing the coursework or programs, Peloton violated federal laws and

 

> Section 101 of the HEA (20 U.S.C. § 1001(a)(1)), made applicable to proprietary institutions by Section 102 (20
U.S.C. § 1002(b)(1)(B)); id. § 1002(b)(2).

16
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page17of29 PagelD 19
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

regulations, applicable accreditation standards, and the school’s Program Participation
Agreement, and was therefore, throughout the statutory period, ineligible to participate in Title IV
Funding. Each certification of compliance that Peloton made throughout the statutory period was
therefore false, and each claim or application for Title IV Funding was a violation of
§§ 3729(a)(1)(A) and (B) of the FCA.

3. Defendants Fraudulently Obtained Accreditation
to Receive Title IV Funding.

70. As noted supra, the Program Participation Agreement requires Defendants to
maintain accreditation with a nationally recognized accrediting agency.

71. Prior to 2018, Peloton was accredited by the Accrediting Council for Independent
Colleges and Schools (“ACICS”). However, in or around the beginning of 2018, Peloton was at
risk of losing its accreditation due to its failure to meet ACICS standards. See Exhibit E (August
21, 2018 letter from Boyd-Holsinger to COE regarding Peloton’s history with ACICS). It was in
this climate that Relator Jenson was hired as Director of Financial Aid.

72. One of Jenson’s first tasks was to get student files ready for ACICS’s yearly audit,
including a sample set of twenty-five students who had “dropped” in 2017 and whose unearned
Title IV Funding had been refunded to the Department of Education, as required.

73. With considerable difficulty and after a thorough search, Jenson ultimately located
twenty-five files that she thought could comprise this sample set. However, the ACICS auditor
found that in seven of those twenty-five files, unearned Title IV money had been refunded
unacceptably late.

74. After learning of this, Van Loon “adjusted” attendance information in the school’s
computer system. He then instructed Relator Jenson to update the students’ hard-copy files with

the “correct” attendance information.

17
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page18o0f29 PagelD 20
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

75. ~ Relator Jenson updated the files as instructed by Van Loon, but also saved the
original “incorrect” atténdance information in separate files, which she kept in her office. She also
voiced her concerns to management, including Defendant Rodriguez. Rodriquez told her that the
steps she was taking were “good enough,” but he removed the files containing the original, factual
attendance information to the school’s legal office “for safekeeping.” The “corrected” files were
ultimately presented to and approved by TWC to obtain continued state accreditation.

76. Around the same time, ACICS also began to raise concerns about Peloton’s
placement and retention rates, and in April 2018, ACICS withdrew the school’s accreditation. See
Exhibit E.

77. Meanwhile, Peloton had obtained accreditation from COE, and so no longer
needed ACICS. On October 18, 2018, the school abandoned its attempts to re-obtain ACICS
accreditation. See Exhibit F (letter from Ms. Boyd-Holsinger to COE regarding Peloton’s
voluntarily withdrawal from ACICS).

78. At approximately that same time, Relator Boyd-Holsinger was tasked with
completing placement and retention reports to be sent to COE. The previous Director of Career
Services, who had performed this task, had abruptly left Peloton right before these reports were
due.

79. Boyd-Holsinger completed the reports and submitted them to Rodriguez and
Strength. Almost immediately, Strength emailed Boyd-Holsinger demanding to know why her
numbers were “incorrect.” When Boyd-Holsinger informed Strength that they were accurate he
refused to believe her, and continued to email her about it.

80. Finally, Strength telephoned Boyd-Holsinger. He asked what her “problem” was

and told her that if those numbers were submitted, Peloton would be shut down.

18
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page19o0f29 PagelD 21
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

81. Boyd-Holsinger refused to alter the numbers. However, Defendants were able to
fraudulently alter them before they were submitted to COE and were thereby able to maintain
Peloton’s accreditation — and, consequently, its eligibility to receive and retain Title IV Funding.

82. By fraudulently obtaining and maintaining its accreditation in this way, Peloton
violated federal laws and regulations, applicable accreditation standards, and the school’s
Program Participation Agreement, and was therefore ineligible to participate in Title IV Funding.
Each certification of compliance that Peloton made was therefore false, and each claim or
application for Title IV Funding was a violation of §§ 3729(a)(1)(A) and (B) of the FCA.

4, Defendants Improperly Paid Commissions to Employees.

83. Relator Boyd-Holsinger is personally aware that Suzanne McDowell, who worked
in the Admissions Office at Peloton’s Arlington Campus, was paid a bonus in February 2017 for
meeting or exceeding enrollment targets. In her role as President of that campus, Boyd-Holsinger
had occasion to see records showing payment to McDowell of approximately $5,600 above and
beyond her salary for that period.

84. On more than one occasion, Boyd-Holsinger heard McDowell boast about
receiving this bonus.

85. On information and belief, other Peloton employees were paid bonuses or
commissions based on their success in admitting, retaining, and/or obtaining federal financial aid
for students.

86. Such payments are violations of 34 C.F.R. § 668.14(b)(22), and thus are also
violations of Peloton’s Program Participation Agreement, rendering the school ineligible to
participate in Title [V Funding. Each certification of compliance that Peloton made was therefore
false, and each claim or application for Title IV Funding was a violation of §§ 3729(a)(I)(A) and

(B) of the FCA.
19
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 20 o0f 29 PagelD 22
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

Cc. Retaliation Against Relators

87. All three Relators suffered retaliation for their attempts to stop Peloton’s fraud.

88. In January 2018, Matthews voiced her concerns about Dagampat’s policy of
delaying the processing of Student Status Change Forms. Dagampat denied giving such
instructions and began harassing Matthews at work. This retaliation continued even after
Dagampat’s departure, and Matthews was eventually laid off in September, 2018 for “financial
reasons.” These actions by Defendants were in violation of § 373 Och) of the FCA.

89. Following her January 2018 meetings with Van Loon and Rodriguez, Jenson
began to question the policies and instructions she had been given regarding student attendance
records. After Jenson demanded multiple times that Van Loon justify those policies and
instructions, Van Loon stopped talking with her all together. The “freeze out” expanded as others
began to worry that Jenson would report her concerns to the TWC. Finally, Jenson was laid off on
August 31, 2018, also for “financial reasons.” These actions by Defendants were in violation of
§ 3730(h) of the FCA.

90. After she refused to alter the placement and retention numbers, on or about
October 31, 2018, Boyd-Holsinger was called into a meeting with Strength and Rodriguez and
presented with a severance agreement. When she requested time to review the papers, Strength
suddenly took them back and Rodriguez offered her an online teaching position instead. This was
a demotion with a pay decrease; however, Boyd-Holsinger accepted because she needed the
money.

91. Recently Peloton informed Boyd-Holsinger there were no classes for her to teach.

When she filed for unemployment benefits, the school offered her one four-week online class (ten

20
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 21o0f29 PagelD 23
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

hours per week), for $250 per week. This combination of events amounts to constructive
discharge, in violation of § 3730(h) of the FCA.
E. Specific False Claims

92. Pursuant to a June 2018 internal report, attached hereto as Exhibit G, Peloton had
not refunded to the Department of Education unearned Title IV F unding for dozens of students
who had withdrawn.

93. In addition to the above, during their tenures at Peloton Relators witnessed the
Individual Defendants falsify or direct the falsification of the attendance records of numerous
students in order to obtain/retain Title IV funding, including:

a. C.F.6— April, 2017;

b. S.D.— October, 2017;

c. M.A. — December, 2017;

d. Y.U.—-— September, 2018; and
e. N.S. — April, 2018.

94. In addition, automated reports attached here as Exhibit H show that, as late as
June, 2019, the school was not requiring ATB students to attend the online “career pathways”

class.

VIL.
FIRST CLAIM FOR RELIEF
PRESENTATION OF FALSE CLAIMS

31 U.S.C. § 3729(a)(1)(A)

95. Relators re-allege and incorporate by reference each and every allegation set forth

above with the same force and effect as if fully set forth herein.

 

6 Initials are used to protect the identities of students whose information was falsified without their knowledge.
However, Relators have provided the students’ complete records, including full names, to the United States.

21
 

Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 22 o0f29 PagelD 24
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

96. As detailed supra, at all times relevant herein, Defendants knowingly presented to
the Department of Education claims for Title IV Funding for students who had been admitted
based on fraudulently administered ATB tests. These claims were factually false.

97. Moreover, throughout the statutory period, Defendants certified their compliance
with applicable laws, regulations, accreditation requirements, and the Department of Education’s
Program Participation Agreement; however, because of the violations detailed supra, Defendants
were not in such compliance and the certifications were false. This, in turn, rendered each and
every claim for Title IV Funding presented by Defendants during the statutory period legally
false.

98. These false claims were presented at the direction of, and/or with the full
knowledge and acquiescence of, the Individual Defendants, in their capacity as principals of
Peloton. Alternatively, the Individual Defendants, in their capacity as principals of Peloton,
disregarded or were deliberately indifferent to the possibility, indeed the likelihood, that such
false claims were being presented.

99. Each such presentation of a false claim is a separate violation of 31 U.S.C.
§ 3729(a)(1)(A)

100. By reason of Defendants’ presentation of these false claims, the United States has
been damaged, and continues to be damaged, in a substantial amount to be proven at trial.
Relators therefore respectfully request an order awarding the United States treble damages plus a
civil monetary penalty for each violation and awarding Relators the maximum award permitted

under 31 U.S.C. § 3730(d).

22
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 23 of 29 PagelD 25
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

VII.
SECOND CLAIM FOR RELIEF
MAKING OR USING FALSE RECORDS OR STATEMENTS
TO CAUSE FALSE CLAIMS TO BE PAID

31 U.S.C. § 3729(a)(1)(B)

101. Relators re-allege and incorporate by reference each and every allegation set forth
above with the same force and effect as if fully set forth herein.

102. As detailed above, at all times relevant herein, Defendants knowingly made, used,
or caused to made or used false or fraudulent records and/or statements in order to establish and
falsely maintain eligibility to receive Title IV F unding, and thereby to (a) induce the payment of
Title IV Funding by the United States, and (b) improperly retain that funding.

103. These false records and statements were made and used at the direction of, and/or
with the full knowledge and acquiescence of, the Individual Defendants, in their capacity as
principals of Peloton. Alternatively, the Individual Defendants, in their capacity as principals of
Peloton, disregarded or were deliberately indifferent to the possibility, indeed the likelihood, that
such false records and statements were being made.

104. But for the making and use of these false records and statements by Defendants,
Peloton would have been ineligible to receive Title IV Funding. Thus, the false records and
statements rendered false and fraudulent all claims for Title IV Funding submitted by Defendants
during the statutory period. Accordingly, Defendants knowingly made and used false records or
statements to cause false claims to be paid, in violation of 31 U.S.C. § 3729(a)(1)(B).

105. The making and using by Defendants of these false records or statements induced
the United States, through its agency the Department of Education, to pay thousands of dollars per
student to an ineligible institution for an education that many of the students either chose not to

receive, or were ill-equipped to benefit from.

23
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 24 o0f29 PagelD 26
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

106. By reason of the false or fraudulent records or statements that Defendants
knowingly made and used, the United States has been damaged, and continues to be damaged, in
a substantial amount to be proven at trial. Relators therefore respectfully request an order
awarding the United States treble damages plus a civil monetary penalty for each violation and
awarding Relators the maximum award permitted under 31 U.S.C. § 3730(d).

IX.
THIRD CLAIM FOR RELIEF

MAKING OR USING FALSE RECORDS OR STATEMENTS
TO AVOID AN OBLIGATION TO THE UNITED STATES

31 U.S.C. § 3729(a)(1)(G)

107. Relators re-allege and incorporate by reference each and every allegation set forth
above with the same force and effect as if fully set forth herein.

108. As detailed above, at all times relevant herein, Defendants knowingly made, used,
or caused to be made or used false or fraudulent records and/or statements in order to avoid their
obligation to refund “unearned” Title IV Funding to the United States.

109. These false records and statements were made and used at the direction of, and/or
with the full knowledge and acquiescence of, the Individual Defendants, in their capacity as
principals of Peloton. Alternatively, the Individual Defendants, in their capacity as principals of
Peloton, disregarded or was deliberately indifferent to the possibility, indeed the likelihood, that
such false records and statements were being made.

110. Accordingly, Defendants knowingly made and used false records or statements
material to an obligation to refund monies owed to the United States, in violation of 31 U.S.C.
§ 3729(a)(1)\(G).

111. Each such making or use of a false record or statement is a separate violation of

the FCA.

24
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 25o0f29 PagelD 27 —
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

112. By reason of the false or fraudulent records or statements that Defendants
knowingly made and used, the United States has been damaged, and continues to be damaged, in
a substantial amount to be proven at trial. Relators therefore respectfully request an order
awarding the United States treble damages plus a civil monetary penalty for each violation and
awarding Relators the maximum award permitted under 31 U.S.C. § 3730(d).

xX

FOURTH CLAIM FOR RELIEF
RETALIATION

31 U.S.C. § 3730(h)

113. Relators re-allege and incorporate by reference each and every allegation set forth
above with the same force and effect as if fully set forth herein.

114. Defendants intentionally retaliated against Relators by marginalizing, demoting,
and/or discharging them without valid reasons, and by harming their professional and career
advancement and potential employment opportunities.

115. Defendants retaliated against Relators because of their efforts to stop Defendants’
fraud, and Defendants had actual and constructive knowledge of such efforts.

116. Defendants’ retaliation has damaged Relators in a substantial amount, including
but not limited to personal hardship and economic loss, in an amount to be determined at trial.

117. Relators therefore respectfully request an order awarding Relators the maximum
amount of damages available under 31 U.S.C. § 3730(h)(2) including reinstatement, two times

backpay, interest, and special damages.

25
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 26 of 29 PagelD 28

FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

XI.
PRAYER FOR RELIEF

WHEREFORE, Relators respectfully request an Order providing the following relief

against Defendants:

(A)
(B)

(C)
(D)

(E)

(F)

That Defendants be ordered to cease and desist from violating 31 U.S.C. § 3729;

That this Court enter judgment against Defendants in an amount equal to the damages the
United States has sustained due to Defendants’ actions, trebled, plus a civil penalty for each
claim presented, pursuant to 31 U.S.C. § 3729(a) as amended by the Federal Civil Penalties
Inflation Adjustment Acts of 1990 and 2015;

That Relators be awarded the maximum amount allowed under 31 U.S.C. § 3730(d);

That Relators each be awarded reinstatement, two times backpay, interest, and special -
damages under 31 U.S.C. § 3730(h)(2);

That Relators be awarded all costs of this action, including attorneys’ fees and expenses;
and

Such other and further relief as this Court deems equitable and just.

XII.
DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Relators demand trial by

jury on all questions of fact raised by the Complaint.

Dated: July 15, 2019 Respectfully submitted,

DEAN OMAR BRANHAM SHIRLEY, LLP
Local Counsel/Attorney-in-Charge

/s/ Charles W. Branham, IIT
Charles W. Branham, III

Texas Bar No. 24012323
Federal Bar No. 0198949

302 N. Market Street, Suite 300
Dallas, TX 75202

(214) 722-5990 (office)

(214) 722-5991 (fax)
tbranham@dobslegal.com

26
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 27 of29 PagelD 29
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

BROWN, LLC
Lead Counsel

/s/ Patrick §. Almonrode
Patrick S. Almonrode

(pro hac vice application forthcoming)
Jason T. Brown

(pro hac vice application forthcoming)
111 Town Place Square, Suite 400
Jersey City, NJ 07310
(877) 561-0000 (office)
(855) 582-5297 (fax)
patalmonrode@jtblawgroup.com
jtb@jtblawgroup.com

Attorneys for Relators

27
Case 3:19-cv-01686-E Document 2 Filed 07/15/19 Page 28o0f29 PagelD 30
FILED UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)

CERTIFICATE OF SERVICE

I hereby certify that on July 12, 2019, prior to filing, I caused a true copy of the Complaint
in the matter captioned United States of America ex rel. Boyd-Holsinger, et al. v. Peloton College,
LIC et al., along with written disclosure of substantially all material evidence and information

possessed by Relators, to be served via email upon:

Braden Civins,

Assistant United States Attorney
United States Attorney’s Office
Northern District of Texas

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

Braden. Civins@usdoj.gov

I further certify that on July 15, 2019, I caused the same to be served by certified mail
- upon:

Office of the Attorney General of the United States
United States Department of Justice

950 Pennsylvania Avenue, NW

Washington, DC 20530-0001

/s/ Patrick §. Almonrode
Patrick S. Almonrode
   
  

   

*
a 4

ae add Ease 3:19-cv-01686-E  BURCTRE AL FINE OHSAS Bage 29 of 29 “PagpID 34 15 2019 |
JS 44° (Rev. 06/17) - TXND (Rev. 06/17) CIVIL COVER SHEET a kn wes
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as

I ne n i equired- by law,except.as....
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the us of TeLGAK ofCoudfermMECT COURT
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) NORTHE (N DISTRICT OF TEXAS

I, (a) PLAINTIFFS | . . DEFENDANTS .
United States ex rel Valerie Boyd-Holsinger, Cassandra Matthews, and Julie Peloton College, LLC, Carlos G. Strength, Arthur Rodriguez, Larry Van

Jenson Loon, Larry A. Jobe, and Larry A. Jobe & Associates, Inc.

fy
4

VU

 

 

 

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant Dallas
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Dean Omar Branham Shirley, LLP

302 N. Market Street, Suite'300, Dallas, TX 75202 iN V 6 L
214-722-5990 3 - ] 9 C = 1 6 8

 

 

II. BASIS OF JURISDICTION (Ptace an “x” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Govemment 13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 4 1 © 1 Incorporated or Principal Place ao4 4
of Business In This State
02 US. Government O14 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 05
Defendant (indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a 0 3 QO 3. Foreign Nation o6 6

 

Foreign Country

IV. NATURE OF SUIT (Place an “x” in One Box Only) : Nature of Suit Code Descriptions.
ONTRACT. So ao R {

110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure CO) 422 Appeal 28 USC 158 O 375 False Claims Act

        
 
  

 

 

  
  

    
 

    

  

      

o
G 120 Marine 310 Airplane 0) 365 Personal Injury - of Property 21 USC 881 | 0 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability €) 367 Health Care/ C400 State Reapportionment
01 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
CT 151 Medicare Act ( 330 Federal Employers’ Product Liability 0 830 Patent } 450 Commerce
C1 152 Recovery of Defaulted Liability C1 368 Asbestos Personal 0 835 Patent - Abbreviated 7 460 Deportation
Student Loans 0) 340 Marine Injury Product New Drug Application [1 470 Racketeer Influenced and
(Excludes Veterans) G1 345 Marine Product Liability O 840 Trademark Corrupt Organizations
{ 153 Recovery of Overpayment Liability PERSONAL PROPERTY [: LABOR SOCIAL SECURIT" 14 480 Consumer Credit
of Veteran’s Benefits G 350 Motor Vehicle 370 Other Fraud © 710 Fair Labor Standards 861 HIA (1395ff) © 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) CO 850 Securities/Commodities/
O 190 Other Contract Product Liability (9 380 Other Personal 0) 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
@ 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI O 890 Other Statutory Actions
OF 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act CO 865 RSI (405(g)) © 891 Agricultural Acts
CJ 362 Personal Injury - Product Liability O 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act CF 895 Freedom of Information

    

  

    
    

 
 

tEAL PROPERTY | CIVIT RIGHTS. PRISONER PETITIONS (| 790 Other Labor Litigation [[7 AX SULTS Act

 

      
   

 

 

 

 

 

0 210 Land Condemnation CO 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement CG 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) CF 899 Administrative Procedure
© 230 Rent Lease & Ejectment 1 442 Employment CF 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
C 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 1 530 General O 950 Constitutionality of
© 290 Ail Other Real Property C445 Amer. w/Disabilities - | 535 Death Penalty k State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities -] 0 540 Mandamus & Other [( 465 Other Immigration
Other 0 550 Civil Rights Actions
© 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
X11. Original (32 Removed from (1 3  Remanded from O14 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
31 USC 3729, False Claims Act
Brief description of cause:
federal student financial aid fraud

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN (1) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes No
VII RELATED CASE(S) a
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

 

SIGNATURE OF ATTORNEY OF RECORD
07/25/2019 /s/ Charles W. Branham, III

FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
